Citation Nr: 0019153	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for 
bilateral hearing loss, or to an evaluation in excess of the 
current 20 percent rating for that disability.  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney-
at-Law


INTRODUCTION

The veteran had active duty from February 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).  In an August 1993 action, the RO proposed to reduce 
the evaluation for the veteran's hearing loss from 50 percent 
to 40 percent.  An April 1994 rating decision effectuated 
that decision, and a 40 percent rating became effective on 
August 1, 1994; a 50 percent rating had been in effect from 
December 1987.  The veteran perfected an appeal from this 
determination.  Subsequently, the RO proposed further 
reduction to 20 percent in May 1996, and a July 1996 rating 
action effectuated a reduction to 20 percent effective 
October 1996.  In an October 1998 decision, the Board denied 
a rating in excess of 20 percent for bilateral hearing loss.  

The veteran appealed the Board's October 1998 denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 1999, the Court granted a joint motion to remand 
this appeal to the Board.  The Board's October 1998 decision 
was vacated and the case was remanded to the Board.  


REMAND

In the joint motion to remand, it was recognized that both 
private and VA attempts to examine the veteran as to the 
extent of his hearing loss were unsuccessful in the past 
because the veteran had been uncooperative during those 
examinations.  Nevertheless, it was also recognized that the 
veteran had submitted a well-grounded claim for an increased 
rating, and that the VA's duty to assist required VA to take 
further action to obtain an accurate assessment of the 
veteran's hearing loss.  

The Board otherwise notes that effective June 10, 1999, 
regulations applicable to hearing loss were revised.  63 Fed. 
Reg. 25206 (May 11, 1999).  Because the veteran's claim was 
filed before the regulatory change occurred, he would be 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In written arguments dated in June 2000, the veteran's 
attorney states that there had been no medical improvement to 
justify a reduction in the rating for the veteran's hearing 
loss.   

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since May 1997.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
audiological examination.  When the 
examination is scheduled, the veteran 
should be informed of the necessity to 
attend the examination as well as the 
need for accurate responses; the veteran 
should also be informed of the 
consequences of not cooperating fully 
with any scheduled examination.  The 
claims folder must be made available to 
the examiner for review before the 
examination. 

3.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated action has been completed, 
the RO should again review the record and 
re-adjudicate the veteran's claim of 
entitlement to an increased rating for 
hearing loss.  The RO should consider the 
rating criteria before and after the 
recent regulatory change as well as all 
regulatory criteria pertinent to the 
reductions of ratings, including 
38 C.F.R. § 3.344.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


